
	

113 HR 1002 IH: Fair Access to Credit Scores Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1002
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Cohen (for
			 himself, Ms. Norton,
			 Mr. Sires,
			 Ms. Kaptur,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Clay, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to require the
		  inclusion of credit scores with free annual credit reports provided to
		  consumers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Credit Scores Act of
			 2013.
		2.Credit scores
			 included in free annual disclosures
			(a)In
			 generalSection 609 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 and at the end and inserting a period;
					(B)by striking
			 except that— and all that follows through (A) if
			 the and inserting except that, if the; and
					(C)by striking
			 subparagraph (B);
					(2)in subsection (a),
			 by adding at the end the following:
					
						(7)All consumer
				reporting agencies described in section 603(p) shall disclose a current credit
				score generated using the scoring algorithm, formula, model, program or
				mechanism that is most frequently used to generate scores sold to creditors,
				subject to regulations of the Bureau, along with any information in the
				consumer’s file at the time of the request concerning credit scores or any
				other risk scores or predictors relating to the consumer, if such request is
				made in connection with a free annual disclosure made pursuant to section
				612(a).
						(8)Such other
				consumer information as the Bureau considers appropriate with respect to
				consumer financial education, including the information required by subsection
				(f)(1), information on where the credit score of the consumer falls with
				respect to a range of possible credit scores, and the general factors
				contributing to the credit scores of
				consumers.
						;
				and
				(3)in subsection
			 (f)—
					(A)by striking
			 Upon the request and all that follows through subparagraph (A)
			 and inserting the following:
						
							(1)In
				generalUpon request of a consumer for a credit score or a risk
				score, a consumer reporting agency shall supply to the consumer—
								(A)any credit score
				or risk score in the file of the consumer at the consumer reporting
				agency;
								;
					(B)in paragraph
			 (2)—
						(i)by
			 redesignating subparagraph (B) as subparagraph (C); and
						(ii)by
			 striking subparagraph (A) and inserting the following:
							
								(A)Credit
				scoreThe term credit score means a numerical value
				or a categorization derived from a statistical tool or modeling system used by
				a person who makes or arranges a loan to predict the likelihood of certain
				credit behaviors, including default.
								(B)Risk
				scoreThe term risk score means a numerical value or
				a categorization derived from a statistical tool or modeling system based upon
				information from a consumer report for the purpose of predicting the likelihood
				of certain behaviors or outcomes, and includes scores used for the underwriting
				of
				insurance.
								;
						(C)by striking
			 paragraph (6) and inserting the following:
						
							(6)Maintenance of
				credit scoresAll consumer
				reporting agencies shall maintain in the consumer’s file credit scores or any
				other risk scores or predictors relating to the consumer for a period of no
				less than 1 year from the date on which such information is
				generated.
							;
					(D)by striking
			 paragraph (7); and
					(E)in paragraph (8),
			 by inserting before the period at the end the following: , except that a
			 consumer reporting agency described in section 603(p) shall provide a credit
			 score without charge to the consumer if the consumer is requesting the score in
			 connection with a free annual disclosure made pursuant to section
			 612(a).
					(b)Inclusion in
			 free reportsSection 612 of the Fair Credit Reporting Act (15
			 U.S.C. 1681j) is amended—
				(1)in subsection
			 (a)(1)(A), by striking (w) and inserting (x);
			 and
				(2)in subsection
			 (g)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking free credit report and inserting free or low
			 cost credit report or credit score; and
						(ii)by
			 inserting and free credit scores after free credit
			 reports; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking televison and inserting television;
			 and
						(ii)by
			 inserting or free credit score, as applicable, after free
			 credit report.
						(c)Technical
			 correctionsThe Fair Credit
			 Reporting Act (15 U.S.C. 1681a et seq.) is amended—
				(1)in section
			 603(d)(2)(D) (15 U.S.C. 1681a(d)(2)(D)), by striking subsection (o) or
			 (x) and inserting with subsection (o) or (y);
				(2)in section
			 603(i)(1)(C) (15 U.S.C. 1681a(i)(1)(C)), by striking the period at the end and
			 inserting ; and;
				(3)in section
			 609(c)(1) (15 U.S.C. 1681g(c)(1))—
					(A)in the paragraph
			 heading, by striking Commission and inserting
			 Bureau;
					(B)in subparagraph
			 (A), by striking Commission and inserting
			 Bureau;
					(C)in subparagraph
			 (B)(vi), by striking section 603(w) and inserting section
			 603(x); and
					(D)in subparagraph
			 (C), by striking Commission and inserting Bureau;
			 and
					(4)in section
			 612(a)(1) (15 U.S.C. 1681j(a)(1))—
					(A)in subparagraph
			 (A), by striking subsections (p) and (w) and inserting
			 subsections (p) and (x);
					(B)in subparagraph
			 (C)(i)—
						(i)by
			 striking Commission and inserting Bureau;
			 and
						(ii)by
			 striking section 603(w) and inserting section
			 603(x);
						(C)in subparagraph
			 (C)(iii), by striking Commission and inserting
			 Bureau; and
					(D)in subparagraph
			 (C)(iv), by striking section 603(w) and inserting section
			 603(x).
					3.RulemakingNot later than 180 days after the date of
			 enactment of this Act, the Bureau of Consumer Financial Protection shall
			 develop regulations establishing a mandatory disclosure format for consumer
			 file disclosures pursuant to section 612(a)(1)(B) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681j(a)(1)(B)).
		4.Technical
			 correctionSection
			 615(h)(8)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681m(h)(8)(A)) is
			 amended by striking this section and inserting this
			 subsection.
		
